Citation Nr: 0803262	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a 100 percent disability evaluation for 
loss of use of both hands prior to April 7, 2001.

4.  Entitlement to a date earlier than April 7, 2001, for the 
grant of entitlement to special monthly compensation (SMC) at 
the "m" rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the veteran has stated that he believes 
there was clear and unmistakable error (CUE) in prior 
decisions in regard to the disability evaluation assigned for 
his service-connected atrophy of the right hand and, later, 
both hands.  The veteran made such an assertion in a 
statement received on June 29, 2006.

He again asserted CUE in prior rating decisions with his 
notice of disagreement of November 2006.  He stated that he 
believed there was CUE in a rating decision of June 27, 1947, 
in that he should have received a disability evaluation for 
each hand.  He included a copy of a submission from his 
representative that was dated in December 1998.

The December 1998 submission was a prior allegation of CUE in 
VA rating decisions involving the disability evaluations 
assigned to the veteran's service-connected hand disability.  
The submission specifically referenced the June 27, 1947, 
rating decision, and included other rating decisions that 
evaluated the veteran's disability evaluation.

The RO adjudicated the December 1998 CUE claim by way of a 
rating decision dated in September 2000.  The RO found no 
evidence of CUE in the challenged decisions.  Notice of the 
rating action was provided in October 2000.  There is no 
evidence of record to show that the veteran expressed 
disagreement with the rating decision.  

The Board notes that once there is a final denial of a CUE 
claim, the same claim cannot be raised again.  See Link v. 
West, 12 Vet. App. 39, 44 (1998) ("Under the principle of 
res judicata 'once there is a final decision on the issue of 
[CUE] ... that particular claim of CUE may not be raised 
again.'"(quoting Russell, 3 Vet. App. at 315)).  However, 
the veteran may submit a different theory of CUE from the one 
previously considered in September 2000.  See Andre v. 
Prinicipi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002) (each theory 
of CUE must be adjudicated as a separate and distinct request 
so that the preclusive effect of res judicata bars refilling 
only as to that particular assertion of CUE); see also 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2002) ("[A]llowing a claimant to seek CUE review of a 
specific issue in a Board decision leaves other issues in 
that decision subject to their own CUE review.")

The Board expresses no judgment on the veteran's assertion of 
CUE in the referenced statements in regard to whether they 
raise a different theory or whether the rating decision of 
September 2000 is now final.  The issue of CUE in prior 
rating decisions, particularly June 27, 1947, is referred to 
the RO for such further development as may be necessary.  

The veteran previously requested that he be afforded a video 
conference hearing.  The veteran's representative submitted a 
statement withdrawing the veteran's request for a hearing in 
January 2008.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in October 2007.  The motion 
was granted in December 2007.


FINDINGS OF FACT

1.  The veteran submitted his current claim for increased 
evaluations on November 13, 1997.

2.  The RO increased the veteran's disability evaluation to 
the maximum schedular rating available for complete paralysis 
of the median nerve in each hand in May 2001.  The rating was 
effective from November 13, 1997.

3.  The RO granted a 100 percent evaluation for loss of use 
of the hands and entitlement to SMC at the "m" level in 
June 2006.  The effective date for both awards was April 7, 
2001.

4.  The evidence of record supports a grant of loss of use of 
both hands, and entitlement to SMC at the "m" level from 
the date of claim, November 13, 1997.


CONCLUSIONS OF LAW

1.  The criteria for the grant of a 100 percent disability 
evaluation for loss of use of both hands from November 13, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.71a, 4.124a, Diagnostic Codes 5109, 
8023, 8515 (2007). 

2.  The criteria for the grant of entitlement to SMC at the 
"m" level from November 13, 1997, have been met.  
38 U.S.C.A. §§ 1114, 1155, 5110; 38 C.F.R. §§ 3.350, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from March 1943 to May 
1946.  He served as an enlisted man, with combat service in 
the European Theater, from March 1943 to July 1945.  He was 
then commissioned as an officer in July 1945 and served until 
his discharge in May 1946.

The veteran was initially granted service connection for 
atrophy of the interosseous of the right hand in May 1946.  
He was assigned a noncompensable disability evaluation.  

The veteran submitted a claim for an increased evaluation in 
August 1973.  Based on the results of a VA examination from 
October 1973, the veteran was assigned a separate 20 percent 
disability for each hand by way of a rating decision dated in 
November 1973.  The disability was characterized as atrophy 
of intrinsic muscles of both hands and evaluated under 
Diagnostic Codes 8099-8023 as analogous to multiple 
sclerosis.  38 C.F.R. § 4.124a.  The RO also noted that the 
veteran was not service connected for arthritis but concluded 
that the degree of disability due to arthritis could not be 
determined.  The veteran's combined disability evaluation was 
40 percent.

The veteran sought an increased evaluation in December 1975.  
The RO denied the claim for an increased evaluation in March 
1976.  He submitted a new claim for an increased evaluation 
in July 1989 but it was denied in November 1989.  

The veteran requested a hearing in his case.  The veteran's 
representative noted on the record that no notice of 
disagreement had been submitted and that the veteran wanted 
to testify about his disability.  The veteran testified that 
he was left-handed.  He testified that he could barely 
function in cold weather.  The veteran demonstrated 
difficulty in picking up a paper clip.  He also testified 
about the problems with his fingers and his inability to hold 
them straight.  

The hearing officer issued a decision, denying an increase, 
in June 1990.

The veteran submitted his current claim for an increased 
evaluation in November 1997.  The veteran said that there was 
no physician that was aware of the changes in his disability 
but he would show the increase in the loss of use of his 
hands.  The veteran also reported that he had had no 
treatment for his disability in February 1998.  He also said 
at that time that his condition had worsened to the point he 
was almost unable to use his hands at all.

The veteran was afforded a VA examination in March 1998.  The 
veteran reported that he had decreased functional capacity 
and severe disability related to his hands in that he could 
not write or button a shirt.  He did have good preserved grip 
in his hands with normal wrists and forearms.  The veteran 
said his symptoms were worse in the cold and that he would 
have an increase in the contracture of his hands and loss of 
range of motion of approximately 60 percent.  He said he 
could not use his hands at all during such times.  He was 
still employed in the insurance industry.  The veteran 
reported his symptoms were worse in his left hand but they 
were similar in both hands.

The examiner reported that there was some bilateral thenar 
atrophy but normal musculature of the forearms.  There was a 
5/5 symmetrical grip in both hands.  There was decreased 
strength of the intrinsic muscles of both hands, described as 
3+/5, with decreased adduction and abduction of both hands.  
The examiner stated that there were significant contractures 
of the distal interphalangeal (DIP) joints of the index, 
middle, right, and small fingers of both hands with 
approximately 10 to 30 degrees of chronic flexion in distal 
interphalangeal joints bilaterally.  The veteran's hands and 
joints were nontender to palpation.  The veteran was able to 
oppose his thumb to all fingers, with some difficulty in 
reaching the little finger, with both hands.  There was a 
decreased pinch of 3+/5 bilaterally.  The examiner said that 
the veteran had some good strength in terms of pulling, 
pushing, and twisting, although he had some very grip 
strength [sic] but difficulty with fine motor such as 
adjusting buttons and writing.  The examiner said there was a 
normal range of motion of the metatarsophalangeal [sic] 
joints and proximate interphalangeal (PIP) joints and wrists 
with extension to 0 degrees and greater than 90 degrees of 
flexion.

X-rays of the hands were said to show advanced osteoarthritis 
of the interphalangeal joints in both hands, worse than [sic] 
distal interphalangeal joints bilaterally.  There was joint 
space loss with subchondral sclerosis and prominent 
osteophyte formation involving the interphalangeal joints as 
described.  The assessment was severe osteoarthritis of both 
hands, associated with significant decreased function of 
pinch and fine motor movements of the hand with preserved 
grip.  The examiner said there was no associated pain in the 
described periods of flare-up with further loss of range of 
motion and decreased coordination which limited daily 
activities in times of cold weather.  The examiner said that 
the veteran had two periods of this during the winter in 
Florida.

The Board notes that the veteran had electrodiagnostic 
studies done in March 1998.  These included nerve conduction 
velocity (NCV) and electromyography (EMG).  The results of 
the studies were not mentioned in the previously discussed VA 
examination report.  The NCV study said there absent sensory 
nerve action potentials of the median and ulnar nerves.  The 
EMG study summary was that there was evidence of chronic 
denervation in muscles supplied by the ulnar and median 
nerves bilaterally.  The interpretation was that there was 
electrodiagnostic evidence of a severe bilateral median and 
ulnar nerve compression at the wrist.  

The RO denied the veteran's claim for an increased evaluation 
in April 1998.  The RO held that all symptoms that were 
directly attributed to the arthritis must be excluded from 
consideration of the veteran's disability.

The veteran submitted his notice of disagreement (NOD) in 
April 1998.  He specifically disagreed with the lack of 
consideration of arthritis as part of his disability.  He 
perfected his appeal of his increased evaluation claim in 
August 1998.

The veteran submitted a statement from his physician, W. 
Ruiz, M.D., in March 1999.  The focal point of the statement 
was to relate a causal relationship between the veteran's 
service-connected atrophy of his hands and the osteoarthritis 
of his fingers.  He also noted that he had referred the 
veteran for NCV/EMG studies and he included the report from 
the studies done in September 1998.  The report concluded, in 
pertinent part, that there was severe chronic inactive 
bilateral median mononeuropathy across the wrist (carpal 
tunnel syndrome (CTS)), with mixed axonal (predominantly) and 
demyelinating changes.  There was also moderately severe 
chronic inactive bilateral, worse on the left, ulnar 
mononeuropathy across the wrist (type IV in the Palmaris 
brevis muscle) with mixed axonal (predominantly) and 
demyelinating changes.  

The RO continued to deny the veteran's claim in September 
2000.  This included a specific denial of service connection 
for osteoarthritis of the hands.

The veteran submitted a statement that was signed by nine 
individuals in October 2000.  The individuals said they all 
worked for the veteran.  They also said he had lost the 
dexterity of his fingers and this made it very difficult to 
do various functions such as writing, and picking up items.  
They assisted him in buttoning his shirt collar, putting the 
clasp on his tie, picking up small items or anything else 
that required use of his fingers.  The individuals, none of 
whom were identified as a medical professional, opined that 
the veteran had lost the effectiveness of the use of his 
hands.  

The veteran was afforded a VA orthopedic examinations on 
April 7, 2001, and a VA neurology examination on April 8, 
2001.  At his orthopedic examination, the veteran reported 
that he was to the point of being functionally incapacitated.  
He said he had no pains in his hands but that he had extreme 
difficulty in functioning in temperatures below 60 degrees.  
He said that his office workers and his wife had to assist 
him some aspects of dressing.  He still worked and owned his 
own insurance business but needed help with daily tasks.  He 
said he could not close a safety pin, could not pick up small 
objects off a desk, or dress himself.  He also said he could 
not turn the key to his car with one hand.

The examiner stated that there was intrinsic atrophy of both 
hands with extension at the metacarpalphalangeal (MCP) 
joints, flexion at the DIP joints, and PIP joints of both 
hands, all fingers, and thumbs.  The examiner stated that the 
veteran essentially had no motion at the DIP, and PIP, and 
interphalangeal joints of both hands, all fingers.  There was 
no sensory deficit.  The skin was intact and the vascular 
status was said to be adequate.  There was weakened grip 
strength bilaterally.  It was symmetrical.  The veteran did 
not have pain with motion.  The examiner said that x-rays 
showed the obliteration of the DIP and PIP joints of both 
hands as well as the interphalangeal joints of the thumbs 
with subluxation of those joints.  

The examiner opined that it was at least as likely as not 
that the obliteration of the joints was related to the 
intrinsic muscle atrophy in both hands, and as referenced by 
Dr. Ruiz in 1999.  He also stated that he would expect the 
veteran to be "100%" disabled at temperatures below 60 
degrees as he would have complete loss of function of both 
hands as well as inability to perform any fine motor skills 
in his hands at temperatures below 60 degrees.  The examiner 
further stated that, at temperatures above 60 degrees, he 
expected the veteran to have a minimum "80%" decrease in 
his functional capacity regarding his hands secondary to 
inability to perform any fine motor skills and difficulty 
with pinching, and grasping of hand.  

The VA neurology examiner noted the results of an EMG that 
was interpreted to show findings consistent with 
neuromuscular disease, most likely progressive muscular 
atrophy.  As to the examination, the examiner noted the 
progressive history of the atrophy as documented in the 
claims folder.  The veteran said that he had significant 
difficulty performing fine activities that required fine 
muscles, or distal muscle movement.  Examples were the 
buttoning of clothing, tying of shoes or picking up small 
objects.  The veteran said the symptoms were worse with cold 
weather.  On examination the veteran was said to have 
significant atrophy of the intrinsic muscles of both hands, 
the right worse than the left.  There was also evidence of 
moderate atrophy of the muscles involved in supination of the 
hand.  The examiner said the strength was 5/5 proximal in the 
upper extremities, 4/5 pronation, and supination of the hand, 
about 3/5 for the hand muscles involved with adduction, 
inversion, and eversion of the hand.  The deep tendon 
reflexes were said to be slightly diminished on the upper 
extremities.  

The impression was progressive muscular atrophy.  The 
examiner said the veteran did not have any evidence of 
peripheral nerve disease or muscle disease.  He did have a 
lower motor disease which was called progressive muscular 
atrophy.  He said this was a slowly progressive disease, and 
probably a subcategory of amyotrophic lateral sclerosis (ALS) 
but without the same prognosis.  He did note that the 
veteran's case was unusual in that he had had symptoms for 55 
years.  The examiner said the veteran's disability was 
manifest by his muscle weakness and his inability to perform 
fine tasks as noted earlier in the report.

The RO issued a rating decision that increased the veteran's 
disability evaluation in May 2001.  The veteran was given a 
70 percent evaluation for his right hand, as the major hand, 
under Diagnostic Code 8515.  He was also given a 60 percent 
evaluation for his left hand, as the minor hand, under the 
same diagnostic code.  The veteran's arthritis was 
incorporated into the evaluations for each hand.  The 
evaluations were effective from the date of claim, November 
13, 1997.  The combined total disability evaluation was 100 
percent as of that date.  The Board notes that the rating 
decision incorrectly listed the veteran's major hand as his 
right hand.  

The Board notes that Diagnostic Code 8515 pertains to 
evaluating disabilities involving the median nerve.  The 70 
and 60 percent evaluations represent the respective maximum 
schedular evaluations for the major and minor hands.  See 
38 C.F.R. § 4.124a.  Such evaluations are for complete 
paralysis of the nerve.

The veteran submitted a NOD in July 2001.  He said that he 
disagreed with the "rate assigned" for his service 
connected bilateral hand condition.  He said that he should 
have been granted entitlement to SMC at the "m" level for 
bilateral loss of use of his hands.  See 38 U.S.C.A. 
§ 1114(m); 38 C.F.R. § 3.350.

The RO denied the veteran's claim for SMC in November 2001.  
He submitted his NOD as to that denial in January 2002.  He 
perfected his appeal in September 2003. 

The veteran submitted a report of NVC/EMG studies done in 
August 2004.  The veteran's upper extremities were tested, 
particularly his median and ulnar nerves.  The report said 
that the veteran had severe diffuse neuropathic disorder.  

The veteran submitted a statement in October 2004.  He 
contended that he no longer had effective use of his hands, 
even with normal temperatures.  

The veteran submitted treatment records from A. K. Reddy, 
M.D., dated in February and March 2005.  The records included 
NCV/EMG studies.  Dr. Reddy's test results showed evidence to 
support a diffuse poly axonal sensory motor neuropathy and 
evidence of a marked to profound bilateral CTS syndrome and 
evidence of ulnar neuropathy in the canal of Guyon.  

The veteran was afforded a VA neurology examination in June 
2005.  The examiner stated that the veteran "clearly 
demonstrates" evidence for very severe damage of the 
peripheral nerves involving both of his hands, namely the 
median and ulnar nerves.  The examiner stated that the 
condition was irreversible and that the muscle atrophy was 
severe.  The examiner also said the disability was severe as 
to the veteran's inability to use his hands in his regular 
daily activities, such as taking care of himself.  There was 
no evidence for motor neuron disease, namely ALS.  

The veteran also had a VA orthopedic examination in June 
2005.  The impression was degenerative arthritis, bilateral 
of the hands, and medial/ulnar neuropathy, bilateral hands.  
The examiner said that the veteran showed a significant 
amount of disability that was secondary to his disorder.  The 
range of motion was quite limited in the PIP and DIP joints.  
His strength was also significantly diminished.  The examiner 
said that, after repetitive exercise, as well as the 
veteran's history of cold intolerance, the veteran showed 
severe amounts of increasing incoordination, fatigability, 
and loss of strength that resulted in almost no motion in the 
PIP and DIP joints.  The examiner said the veteran also had 
an additional 30 degrees of motion in the metacarpal joints 
at those times.  The examiner stated that the veteran did not 
have complete loss of use of his hands on good days; however, 
with repetitive use or cold days he did have complete 
functional impairment of both of the hands.  

The veteran submitted records from R. E. Rydell, M.D., dated 
in July and December 2005, respectively.  Dr. Rydell 
evaluated the veteran for numbness and tingling of the hands 
in July 2005.  The veteran was said to have probable CTS that 
caused a paresthesias in the hands.  He also had longstanding 
weakness and atrophy in the hands that involved muscles in 
the C8-T1 distribution.  He also had markedly impaired 
vibratory sensation.  The report from December 2005 noted 
that the veteran had undergone right median nerve 
decompression with no success.  Dr. Rydell stated that the 
veteran's hands were essentially nonfunctional.  

The veteran was afforded VA examinations in March 2006.  The 
orthopedic examiner found that the veteran had pure ulnar 
motor neuropathy, most likely at the canal of Guyon, both 
upper extremities, and incidental median nerve neuropathy, on 
physical examination, that was secondary to age.  The 
examiner said that the veteran had significant weakened 
movement with all the muscles supplied by the ulnar nerves.  
There was excess fatigability with use as well as clawing of 
both hands.  The examiner said there was incoordination in 
that the veteran would be unable to functionally lift any 
small or medium sized objects, and if he were able to lift 
them, he would have functionally disabling weakness.  There 
was painful motion and pain with use of the PIP and DIP 
joints of finger two through five of each hand.  The examiner 
said that, at the time of the examination, the veteran's 
hands were considered to be functionally useless as there was 
a temperature of 60 degrees.  The examiner said he agreed 
with the veteran's assertion that he should be considered as 
unable to perform his usual activities of daily living at 
home.  The examiner added that the veteran had a "100 
percent functional range of motion loss after repetitive 
exercise in regards [sic] to bilateral hands and his ulnar 
neuropathy."  He provided degrees of limitation of motion of 
the joints of the fingers.  

The VA neurology examiner provided an impression of bilateral 
ulnar neuropathy.  He said the clinical representation of the 
veteran's hand abnormalities was consistent with a claw-hand 
deformity.  This was said to be consistent with an ulnar 
neuropathy lesion.  The examiner said there was no evidence 
of a joint deformity.  The examiner provided a further 
assessment regarding possible cubital tunnel syndrome.  The 
examiner said that the veteran had all muscles of the upper 
extremity intact, excluding specifically the muscles 
innervated by the ulnar nerve and sensory loss from this 
lesion.  He listed the several muscles involved.  The 
examiner opined that the veteran did not meet the definition 
for complete loss of use of both hands.  

The RO re-adjudicated the veteran's claim in June 2006.  He 
was granted a 100 percent evaluation for loss of use of both 
hands, effective from April 7, 2001.  The evaluation was 
assigned under Diagnostic Codes 8515-5109.  As noted, supra, 
Diagnostic Code 8515 relates to disabilities involving the 
median nerve.  Diagnostic Code 5109 is used to evaluate a 
combination of disabilities, in this case the loss of use of 
both hands.  38 C.F.R. § 4.71a.  The veteran was granted 
entitlement to SMC at the "m" level for loss of use of both 
hands.  This was also effective from April 7, 2001.  The RO 
relied on the results of the VA examination of April 7, 2001, 
as the first medical evidence to factually show that he had 
loss of use of both hands.

The veteran submitted his NOD with the effective date of his 
SMC in November 2006.  He contended that, if he was in 
receipt of a 100 percent disability evaluation as of November 
13, 1997, his SMC for loss of use of both hands should be 
effective from that date.  He said that he believed VA made 
an error in the starting date of his SMC at the time of his 
substantive appeal in July 2007.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that Diagnostic Code 5109 provides for a 100 
percent disability evaluation for loss of use of both hands.  
38 C.F.R. § 4.71a.  A disability evaluation under this 
diagnostic code also establishes an entitlement to special 
monthly compensation.

Special monthly compensation is payable at a statutorily 
specified rate if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 1114(m) (West 
2002); 38 C.F.R. § 3.350 (2007).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  38 
C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination will be 
made on the basis of the actual remaining function of the 
hand, whether the acts of grasping, manipulation, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  Id.  

In regard to awards of SMC for loss of use, the Board notes 
that "[t]he relevant inquiry concerning an SMC award is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance."  Tucker v. West, 11 Vet. 
App. 369, 373 (1998).

The veteran perfected an appeal of the initial denial of his 
claim for an increased evaluation for his bilateral hand 
disability.  He was later awarded the maximum schedular 
disability evaluation possible under Diagnostic Code 8515.  
Although this resulted in a combined disability evaluation of 
100 percent, that action was not a complete grant of the 
benefits sought on appeal.  

The veteran was later granted a 100 percent evaluation for 
loss of use of his hands under Diagnostic Codes 8515-5109, 
effective from April 1, 2001.  This rating action lead to the 
grant of SMC for loss of use of the hands, at the "m" 
level, also effective from April 1, 2001.  The veteran has 
argued that his disability evaluation and SMC should be 
effective from his date of claim.  

The Board notes that, even with the grant of the maximum 
schedular rating for complete paralysis of the median nerve, 
the rating schedule does not require automatic consideration 
of loss of use of the hand, or hands affected.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  However, such a rating is 
clearly evidence of a significant, if not profound 
disability.

In the veteran's case he has had a steady progression of a 
worsening of symptoms since service.  Initially his 
disability involved only the right hand.  In 1973 he was 
given separate disability ratings for each hand.  He also 
submitted statements over the years wherein he spoke of his 
disability as increasingly affecting his ability to use his 
hands, especially in cold weather.  

In the current claim, the veteran had relocated from Michigan 
to Florida for a number of years.  However, the cold weather 
he experienced, even in Florida, still had a dramatic 
debilitating affect on his hands.  He also had daily problems 
with his hands, even with warmer weather.

The March 1998 VA examiner found that the veteran had severe 
osteoarthritis of both hands and significant decreased 
function of pinch and fine motor movements of the hand with 
preserved grip.  The March 1998 NCV/EMG study reported that 
the veteran had severe bilateral median and ulnar nerve 
compression at the wrist.  

The main reason the veteran's disability evaluation was not 
increased at the time of the 1998 examination, was that the 
arthritis was not considered to be part of the service-
connected disability.  The results of the NCV/EMG also were 
not mentioned in the rating decision of April 1998.  The 
February 1999 statement from Dr. Ruiz noted that the veteran 
had pronounced arthritis of both hands.  He also provided the 
results of a September 1998 NCV/EMG report that noted the 
veteran as having severe chronic inactive bilateral median 
mononeuropathy across the wrist.  

The April 2001 orthopedic examiner removed any doubts about 
the connection between the veteran's atrophy of his hands and 
his arthritis.  The examiner also stated the veteran would 
have a 100 percent loss of function of his hands in cold 
weather and a minimum of an 80 percent decrease in 
functioning in weather above 60 degrees.  The RO then issued 
the rating decision of May 2001 that increased the veteran's 
disability evaluations to the maximum for each hand for 
complete paralysis of the median nerve.  This report was also 
used by the RO to establish entitlement to loss of use of the 
hands and SMC in the rating decision of June 2006.  

The medical evidence of record dated after April 2001 only 
confirms the severity of the veteran's bilateral hand 
disability, and his loss of use of both hands.  

The Board has reviewed the medical evidence of record, along 
with the statements from the veteran, and the statement 
provided by his employees.  The Board finds that the evidence 
is at least in relative equipoise that the veteran's 
disability rose to the level of effective loss of use of his 
hands at the time his claim was received on November 13, 
1997.  The evidence need not demonstrate a total loss of all 
function before loss of use is considered.  See Tucker, 
supra.  

The veteran is entitled to a 100 percent disability 
evaluation for loss of use of his hands, under Diagnostic 
Code 5109 from the date of claim, November 13, 1997.  He is 
also entitled to SMC at the "m" level from that date.  The 
Board has considered whether an earlier date could be 
established.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  However, as the veteran has 
stated on a number of occasions, he receives no treatment for 
his bilateral hand disability.  He did not provide any 
competent evidence, dated prior to his claim, to show an 
increase in his disability.  Thus, there is no basis for the 
increased evaluation and award of SMC to be any earlier than 
his date of claim.  See 38 C.F.R. § 3.157 (2007).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to a 100 percent disability evaluation, for loss 
of use of both hands, as of November 13, 1997, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to SMC at the "m" level, is established from 
November 13, 1997, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


